Citation Nr: 1042834	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-41 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected scoliosis and spondylosis of the lumbar spine 
(hereinafter "lumbar spine disability").  

2.  Entitlement to a separate compensable rating for the service-
connected radicular symptoms of the right lower extremity.

3.  Entitlement to a separate compensable rating for the service-
connected radicular symptoms of the left lower extremity.

4.  Entitlement to a total disability rating based on individual 
unemployability by reason of service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1980.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the RO.

The Board notes the January 2005 decision did award an increased 
20 percent rating for the lumbar spine; however, as it was a 
claim for an increased disability rating, the veteran is presumed 
to be seeking the maximum benefit allowed by law and regulation.  
Since, less than the maximum benefit available was awarded, his 
claim remains in controversy. See AB v. Brown, 6 Vet. App. 35 
(1993)

The Board in a February 2009 decision, disposed of other issues 
formerly on appeal and remanded the issue of an increased rating 
for the service-connected lumbar spine disability and TDIU for 
further development.  Such has been completed and this matter is 
returned to the Board.

The appeal of the issue of a TDIU rating is being remanded to the 
AOJ via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The service-connected disability of the lumbar spine is not 
productive of symptomatology consistent with forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; nor is there 
evidence of incapacitating episodes of 2 to 4 weeks duration in 
the past year shown.

2.  As of May 13, 2008, radicular symptoms of the right lower 
extremity are shown to include subjective complaints of pain, 
tingling and numbness, and with objective evidence of episodes of 
slight weakness, diminished light touch and reduced reflexes, but 
no evidence of atrophy, or persistent sensory deficits, is 
equivalent to no more than mild incomplete paralysis of the 
sciatic nerve.

3.  As of May 13, 2008, radicular symptoms of the left lower 
extremity are shown to include subjective complaints of pain, 
tingling and numbness, and with objective evidence of episodes of 
slight weakness, diminished light touch and reduced reflexes, but 
no evidence of atrophy, or persistent sensory deficits, is 
equivalent to no more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 
percent for the service-connected lumbar spine have not been met 
for any period of the appeal. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.40, 4.45, 
4.71a including Diagnostic Codes 5235-5243 (2009).

2.  The criteria for the assignment of a 10 percent for the 
service-connected radicular symptoms of the right lower extremity 
are met as of May 13, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.124a including Diagnostic Code 8520 (2009).

3.  The criteria for the assignment of a 10 percent for radicular 
symptoms of the left lower extremity are met as of May 13, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a including Diagnostic 
Code 8520 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  For claims pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, the Veteran's claim on appeal was received 
in July 2004, and a duty to assist letter was sent in July 2004 
prior to the January 2005 adjudication of this claim on the 
merits.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the veteran 
in completing his claim, and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
Additional notice was sent by the AMC in February 2009 and a 
corrective notice was sent in March 2009.  

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  

Such notice was sent in the February 2009 and March 2009 AMC 
letters.  These also provided notice of the Court's decision in 
Vasquez-Flores v. Peak, 22 Vet. App. 37, 46 (2008), (vacated by 
Vasquez-Flores v. Shinseki, 580F. 3d 1270 (Fed. Cir. 2009)).  The 
RO readjudicated this matter in the January 2010 supplemental 
statement of the case (SSOC).

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims. 38 
U.S.C.A. § 5103A.  The information and evidence currently 
associated with the claims file consist of the veteran's service 
treatment records, post-service private and VA medical treatment 
records, lay statements, records from the Social Security 
Administration (SSA), and reports of VA examination.  The veteran 
has not identified any other evidence that has not been obtained.

The Board notes the veteran submitted additional lay contentions 
regarding his back after the January 2010 SSOC was issued.  The 
veteran waived initial RO review of the newly submitted evidence.  
As such, a Remand for preparation of another SSOC is not 
necessary.  38 C.F.R. § 20.1304(c).

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  A VA examination was conducted in July 
2009, with addendum added in January 2010, and included review of 
the claims folder and examination of the Veteran.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2008) (harmless error).


II. Increased Rating Lumbar Spine

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history. 38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2; resolving any reasonable doubt 
regarding the degree of disability in favor of the claimant, 38 
C.F.R. § 4.3; where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for the 
next higher rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the effects of 
the disabilities upon the person's ordinary activity, 38 C.F.R. § 
4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. 38 C.F.R. § 4.40.

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 38 
C.F.R. § 4.45.

Under the General Rating Formula for Disabilities of the Spine, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of height warrants a 10 percent disability 
rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent disability 
rating.  

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 30 
percent disability rating.  

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243, 5237 (2009)).  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008).

Under Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, rate at 60 percent; with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months, rate at 
40 percent; with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the past 12 
months, rate at 20 percent; and with incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Disease and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.


Factual Background and Analysis

The Veteran contends his lumbar spine disability is more severe 
than currently evaluated.  The pertinent evidence is as follows.  
Treatment notes from 2004 revealed that in April 2004 the Veteran 
was seen for pain and numbness in the low back and in May 2004 he 
was seen for back pain with pain radiating down both legs, and an 
X-ray study showed lumbar scoliosis.

Upon VA examination in August 2004, the veteran complained of low 
back pain and spasm.  He reported that he was unable to lift 
objects or stand or walk for a prolonged period.  The pain 
sometimes radiated down either leg and he had questionable 
difficulty with urination or defecation.  

Range of motion was as follows: flexion to 45 degrees; extension 
to 15 degrees; right and left lateral flexion to 20 degrees each; 
and right and left rotation to 20 degrees each.  

The examiner noted that range of motion was limited by pain.  In 
an addendum opinion, the examiner indicated that while pain was 
the major functional impact, range of motion was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  The addendum also noted that his peripheral 
nerve examination was within normal limits, including sensory 
function and motor function.  

Upon VA examination in November 2005, the veteran complained of 
radiating low back pain elicited by physical activity and 
alleviated by rest and codeine.  He denied any lost time from 
work.  The examiner noted the veteran had a normal gait. 

The examination of the thoracolumbar spine revealed no radiation 
of pain, spasms or tenderness.  The spine was not in any fixed 
position or ankylosis.
Straight leg raise test was negative, bilaterally.  Neurological 
examination showed completely normal sensory and motor function, 
with normal and equal deep tendon reflexes at the knees and 
ankles of 2+ bilaterally.  There did not appear to be any 
peripheral nerve involvement.  

Lumbar range of motion improved since the last VA examination in 
August 2004. Specifically, range of motion was as follows: 
flexion to 90 degrees; extension to 30 degrees; right and left 
lateral flexion to 30 degrees each; and right and left rotation 
to 30 degrees each.  The examiner stated motion of the lumbar 
spine was normal without evidence of pain, fatigue, weakness, 
lack of endurance or incoordination following repetitive use.

The VA records from 2007 included emergency treatment in January 
2007 for low back pain that radiated to the lower extremities for 
a few days, with history of low back pain which had worsened 
after a long drive.  He did have weakness on dorsiflexion of the 
right foot but no other significant findings.  He was diagnosed 
with "radical lumbar spine pain."  

Also the same month, he was described as having flare-ups 3-4 
times a month from back pain, with ice or hot tub used for relief 
of pain.  He denied any significant radicular symptoms and 
examination revealed his gait to be normal, with deep tendon 
reflexes 1+ throughout and full 5/5 muscle strength.  He did 
report radicular symptoms in April 2007 in both legs, right 
greater than left, but the examiner could not verify these 
findings.  Examination showed full range of motion, and full 
muscle strength of 5/5.  He walked without difficulty.  
Neurologically, the loss of sensation in his legs could not be 
objectively validated.  

A September 2007 MRI diagnosed left disc bulge at the L3-4 level 
with left neural foraminal stenosis and nerve root impingement.  

On May 13, 2008,  the Veteran was seen for increased pain in the 
back which radiated down both legs worse on the right, and he 
also endorsed urinary frequency but not other urinary or bowel 
symptoms.  He was limited in activity due in part to his back.  

The examination showed no gait abnormalities and he could forward 
flex to 90 degrees.  Tests such as straight leg raise, Patrick's, 
Phalen's and flexion were all negative.  He was tender over the 
gluteal muscles on the right and neurological examination did 
show a mild decreased sensation to light touch in the L5-S1 
distributions, and giveaway weakness with knee extension.  This 
giveaway weakness on knee extension  was attributed to right knee 
pain rather than back problems.  

His reflexes were diminished at 1/4 in patellar and ankle 
bilaterally.  No muscle weakness other than of the right knee 
(extensor) and ankle (dorsiflex) was shown.  An entry dated in 
June 2008, noted the veteran again had a negative straight leg 
raising test.  Strength was 5/5.  An EMG dated in June 2008 
showed no evidence of lumbar spine radiculopathy despite the 
September 2007 MRI noting nerve impingement.  

A September 2008 record noted some improved symptoms, with stable 
lower extremity weakness, but no saddle anesthesia.  He had 
negative tests for Patrick's and Straight Leg raise, and his 
sensation to light touch was intact bilaterally.  He was able to 
forward bend 90 degrees and had some tenderness over the right 
lumbar paraspinal muscles.  He did report a history of 3 episodes 
of bowel incontinence problems in the past 2 years, and also had 
some erectile dysfunction over the past 2 years, but no clear 
cause of these problems was discussed.  His reflexes were 
diminished at 1/4 in patellar and ankle bilaterally.  He had some 
diminished muscle strength of 4/5 on right hip flexor, right knee 
flexor and left knee extensor.  MRI from September 2008 again 
showed left nerve root impingement and disc bulge at L3-4.  The 
assessment was significant lumbar stenosis with some radicular 
features.  The discussion noted that while he had some episodes 
of bowel incontinence, they were not frequent enough to suggest a 
cauda equine syndrome.   

A December 2008 record of chronic pain, including the low back, 
showed complaints that included tingling on the right toes, with 
pain worsened on flexion of the knee, extension of the lower back 
or with urination or bowel movement.  

Examination included tenderness to palpation over the sacral 
spine and both sacral areas.  He continued to be assessed with 
low back pain from lumbar spinal stenosis.  The rest of the 
records noted the Veteran to have ongoing back problems but 
mostly focused on knee complaints.  

The report of a July 2009 VA spine examination noted complaints 
of pain that was now constant with flare-ups that made him 
essentially house bound.  He experienced radicular pain and 
intermittent numbness down both legs.  He did endorse problems 
such as erectile dysfunction and urinary frequency (including 
nocturia) which was attributed to prostate problems (BPH) by the 
examiner.  No bowel problems were cited on review of systems, 
although he did indicate his medications caused some 
constipation.  He also reported some leg weakness which resulted 
in falls and unsteadiness, that he believed was due to his back, 
but the examiner attributed this, as well as examination findings 
of antalgic gait to his knee condition.  He reported severe 
flare-ups every 2-3 weeks, lasting 2-5 days.  These were 
described as caused by "more than normal activity" and included 
walking, driving and sleeping too long in the same position.  
During flare-ups, he was only able to perform core activities of 
daily living.  However, there were no incacapicating episodes of 
the spine disease reported in this examination.  He also did not 
use an assistive device such as a brace for his back, with the 
only brace noted to be on his right knee.

Examination revealed his spine was of normal posture, with loss 
of lordosis on forward thrusting.  He had no other abnormal spine 
curvature, flattening or ankylosis.  He did have spasm and pain 
with motion of the thoracic spine.  Motor examination was 5/5 
with the exception of knee flexion and extension which was 4/5 
bilaterally.  Detailed sensory examination was normal 2/2 
throughout both lower extremities but reflexes were diminished 
throughout the L3-4 distribution at 1+ for knee and ankle jerk 
bilaterally, as well as T8-T12 for abdominal.  

His active range of motion was 0-60 degrees flexion, with pain at 
45 degrees.  Extension was 15 degrees with pain at 10 degrees.  
Left lateral flexion was to 20 degrees, right lateral flexion was 
18 degrees, left lateral rotation was 28 degrees and right 
lateral rotation was 25 degrees.  He had pain on active motion.  
He had additional limits with repetitive use with 48 degrees 
flexion with pain at 41 degrees, 11 degrees flexion with pain at 
5 degrees, 18 degrees left lateral flexion, 19 days right lateral 
flexion, 28 degrees left lateral rotation and 25 degrees right 
lateral rotation.  Other findings included positive tender S1 
joints, positive sciatic testing bilaterally and positive 
Lasegue's sign.  

The examiner reviewed and recited previous findings from X-ray, 
MRI and EMG and diagnosed the Veteran with degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the lumbar 
spine with stenosis and foraminal encroachment.  

The affects on activities of daily living included as follows, 
severe on chores, moderate on shopping, recreation, travel, 
bathing, dressing and mild on feeding, toileting and grooming.  
He was prevented from exercise and sports.  Other limits included 
on lifting, carrying, pushing or pulling more than 30 pounds, and 
sitting or standing 10-15 minutes.  He had constant pain when 
standing.  A January 2010 addendum stated that his DDD and DJD 
and stenosis were related to his spondylosis.  

The Veteran submitted a written statement in February 2010 where 
he acknowledged not attending any recent medical appointments for 
his back.  He stated that his back has "dislocated" or 
"misaligned" repeatedly, leaving him bedridden for days.  He 
reported that he self treated with application of heat and cold.  
He indicated that driving or walking too long caused such 
problems with his back, and that sometimes even a bowel movement 
would aggravate his back to where it would dislocate or misalign.  

A January 2010 treatment record noted pain on range of motion of 
the spine, but no other significant findings.  

Having carefully considered the veteran's claim in light of the 
evidence of record and the applicable laws and regulations, the 
Board finds that the veteran's lumbar spine more nearly 
approximates the criteria for the currently assigned 20 percent 
rating and the preponderance of the evidence is against a rating 
in excess of this.  38 C.F.R. § 4.7.  

The Board has reviewed all the evidence in the veteran's claims 
file, which includes: his multiple contentions; the veteran's 
service medical records; post service VA and private treatment 
records; lay statements; SSA records; and reports of VA 
examination.  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  

Rather, the Board's discussion will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to his claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran's lumbar strain disability has been assigned a 20 
percent rating under Diagnostic Code 5237, which is rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

As noted, a 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a.  

Repeatedly the findings from the records and examination reports, 
up to and including the most recent examination of July 2009, 
show his motion on forward flexion to be within this range, and 
his combined motion to be consistently above 120 degrees, even 
when considering pain on motion/repetitive motion.  

There is no evidence showing that he has a forward flexion of the 
thoracolumbar spine that is 30 degrees or less; nor is favorable 
ankylosis of the entire thoracolumbar spine shown.  

Thus, the preponderance of the evidence is against a rating in 
excess of 20 percent disabling for the lumbar spine symptom based 
on the General Rating Formula.

In light of the veteran's credible complaints of pain experienced 
in his lumbar spine, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were considered and are reflected in the current 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 206-7. While pain was considered to be the major limiting 
factor, there was no evidence of lack of endurance, weakness, 
fatigability, or incoordination of the lumbar spine at any time 
after repetitive use.

The Board now turns to whether rating in excess of 20 percent 
disabling is warranted under the criteria for intervertebral disc 
syndrome.  The Board has found no evidence of intervertebral disc 
syndrome symptoms sufficient to warrant an increased rating under 
the applicable criteria for incapacitating episodes. See 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  

A review of the evidence fails to show that the Veteran had 
incapacitating episodes for which he was prescribed bedrest by a 
physician having a total duration from between 2 to 4 weeks 
during the past 12 months.  There are no medical records showing 
such prescribed bedrest of record.  In fact the Veteran himself 
denied any medical treatment (hence prescribed bedrest) for back 
problems in his written statement from February 2010.  

While the July 2010 VA examination recorded subjective complaints 
given by the Veteran of having back pain that was constant and 
left him housebound, along with flare-ups of 2-5 days duration 
every 2 or 3 weeks, this examination also found that he had no 
incapacitating episodes.  

Such a conclusion of no incapacitating episodes is supported by 
the lack of documentation showing prescribed bedrest for back 
complaints in the medical records.  The lack of objective medical 
evidence to corroborate his claims of such episodes, weighs 
negatively against the credibility of such claimed episodes.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding 
that lay statements were not rendered insufficient by the absence 
of confirming medical evidence, but that the evidence could serve 
to support a finding that lay statements were not credible).

The Board now must consider whether a separate disability rating 
would be warranted for neurological findings appropriate to the 
site of the lumbar spine under the diagnostic codes pertinent to 
rating neurological disorders.  

While there was nerve impingement shown in the September 2007 
magnetic resonance imaging (MRI) report and a notation of L4-5 
radiculopathy in VA outpatient treatment records dated in May 
2008, a June 2008 electromyograph (EMG) revealed no evidence of 
lumbar spine radiculopathy.  However, a MRI from September 2008 
again suggests the presence of radiculopathy.  

Other findings include neurological, sensory, and motor 
examinations which were normal upon VA examination in August 
2004, and November 2005, and in treatment records up through 
2007.  

However, there was evidence suggestive of radiculopathy beginning 
on May 13, 2008, when findings such as diminished light touch and 
diminished reflexes are shown to present, with subsequent 
evidence reflecting these symptoms are persistent.  

Although the evidence does not clearly establish the presence of 
a lumbar radiculopathy, neither does it clearly rule one out, as 
radicular symptoms are shown.  

Thus the Board finds that with application of the benefit of the 
doubt, that consideration of separate ratings for lumbar 
radicular symptoms is warranted.  Such is most appropriately 
rated under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
8520 as analogous to impairment of the sciatic nerve.  

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 20 
percent disability rating, moderately severe incomplete paralysis 
warrants a 40 percent disability rating, and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability rating.  An 80 percent disability rating is warranted 
for complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 38 
C.F.R. § 4.121a, Diagnostic Code 8520 (2009).

Even though neurological manifestations are now conceded, the 
evidence prior to May 13, 2008 does not reflect that they would 
more closely resemble even a mild incomplete paralysis of the 
sciatic nerve in either lower extremity.  He did not have 
objective evidence of a neurological problem affecting either leg 
shown in the records from January 2007, nor shown in the earlier 
VA examinations from 2004 and 2005.  

As of May 13, 2008, the evidence does reflect that the Veteran's 
radicular type symptoms are mild in the bilateral lower 
extremities.  Such findings include subjective complaints of pain 
and numbness down both lower extremities, with objective 
manifestations of mildly decreased sensation to light touch in 
L5-S1 distribution, some weakness and diminished reflexes, but 
with other neurological tests generally negative.  

There are no clear objective findings of weakness, atrophy or 
other sensorineural deficits shown in the above described 
treatment records or the repeated VA examinations.  Thus the 
Board finds that the bilateral lower extremities symptoms do not 
closely resemble those of a moderate incomplete paralysis. 

In view of this, the Board finds that as of May 13, 2008 the 
evidence supports a 10 percent rating for each extremity for mild 
radiculopathy affecting the right and left lower extremities.  
The preponderance of the evidence is against a rating in excess 
of 10 percent disabling for radiculopathy affecting the left or 
right lower extremity as of that date.

In regards to other possible neurological symptoms, the Board 
notes that genitourinary problems such as erectile dysfunction 
and urinary problems have been attributed to prostate problems by 
the VA examiner in July 2009.  Bowel problems were noted in 
September 2008 to have involved 3 episodes of incontinence in the 
past 2 years, and were not deemed sufficient to diagnose a cauda 
equine syndrome.  

Subsequent evidence to include the July 2009 VA examination, does 
not reflect a bowel problem such as would warrant a separate 
compensable rating under38 C.F.R. § 4.114 Diagnostic Codes 7319 
(irritable colon syndrome) 7332 (impairment of sphincter control) 
or 7333 (stricture of rectum and anus).

The Board is deferring consideration of an extraschedular rating 
for the lumbar spine disorder as it is intertwined with the issue 
of entitlement to TDIU which is being remanded.



ORDER

An increased, initial rating in excess of 20 percent for the 
service-connected lumbar spine disability is denied.

As of May 13, 2008, a separate 10 percent rating for the service-
connected radicular symptoms affecting the right lower extremity 
is granted, subject to the regulations controlling disbursement 
of VA monetary benefits.

As of May 13, 2008, a separate 10 percent rating for radicular 
symptoms affecting the left lower extremity is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.


REMAND

The Board finds that it is again necessary to remand the TDIU 
claim for further development.  In documents submitted in 
February 2010, the Veteran alleged that he attempted additional 
vocational rehabilitation training at the VA in White River 
Junction, Vermont, but was rejected due to his disabilities.  He 
also has alleged that his right knee has worsened to the point 
where he was advised that a total knee replacement would be the 
only option to provide relief, but that he was too young to 
receive one.  

The Board notes that VA records from March through September 2009 
(received after the Board's February 2009 decision and remand) do 
show he was seen in consultation for a possible right knee 
replacement.  

Thus, further development of the TDIU claim includes 
consideration of the additional evidence regarding the severity 
of his service-connected knee disorders, as well as obtaining 
evidence regarding his most recent attempts at vocational 
rehabilitation.  

Since the knees were most recently examined in 2005, a more 
recent examination should be scheduled to provide an opinion as 
to the extent the bilateral knee disabilities affect his ability 
to obtain and maintain substantial gainful employment.  VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical examination, 
and providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Finally, the Board notes that in light of the Board's granting of 
separate 10 percent ratings for radicular symptoms of the left 
and right lower extremities, the RO must also consider these 
additional disorders in adjudicating his TDIU claim.  

Accordingly, this remaining matter is REMANDED for the following 
action:

1.  The RO should take appropriate steps to 
request that the Veteran identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess any records showing treatment the 
Veteran received for his service connected 
disabilities since January 2010, as well as 
any records regarding attempts at 
vocational rehabilitation made by the 
Veteran at the VA's White River Junction 
facility in Vermont.  The Veteran should 
provide all necessary written releases for 
these records.  If any of the identified 
records cannot be obtained, the AOJ should 
notify the Veteran of such and describe the 
efforts used in requesting these records.  

2.  Following completion of the above, the 
AOJ should schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
left and right knee disabilities in 
accordance with the latest AMIE worksheet 
for rating knee disorders.  The claims file 
should be made available to the examiner 
for review of the pertinent evidence in 
conjunction with the examination.  Any 
further indicated special studies should be 
conducted, to include X-rays.  The examiner 
should record pertinent medical complaints, 
symptoms, and clinical findings in 
accordance with the AMIE criteria for 
evaluating knee disabilities, and should 
comment on the functional limitations 
caused by the Veteran's service-connected 
left and right knee disabilities.  Finally, 
the examiner(s) should indicate the effect 
the Veteran's left and right knee 
disabilities have on his ability to obtain 
and maintain gainful employment.  If the 
requested medical opinion cannot be given, 
the examiner should state the reason why.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-
adjudicate the Veteran's TDIU claim in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009).  
The Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


